Citation Nr: 0801153	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to VA compensation under 38 U.S.C.A § 1151for 
congestive heart failure with atrial fibrillation.

2.  Entitlement to VA compensation under 38 U.S.C.A § 1151 
for adrenal insufficiency (claimed as loss of function of 
adrenal glands).

3.  Entitlement to a higher, initial evaluation for bilateral 
hearing loss, rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  This matter comes on appeal from a September 
2004 rating determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The RO granted service connection for bilateral hearing loss 
disability and assigned it a noncompensable rating.  The RO 
also denied entitlement to VA compensation under 38 U.S.C.A 
§ 1151 for congestive heart failure with atrial fibrillation 
and for adrenal insufficiency.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims that his congestive heart failure with 
atrial fibrillation was sustained as a result of VA treatment 
he received from September to October 2003.  The RO has 
concluded that it did not get worse as a result of VA 
treatment.  However, there is no medical opinion of record on 
this matter, and such is required.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).    

The veteran also claims that VA treatment caused adrenal 
insufficiency and that VA did not give him informed consent 
before prescribing him steroids.  Medical evidence from May 
2003 shows that he was assessed with adrenal insufficiency 
secondary to exogenous steroid exposure.  The RO concluded 
that VA prescribed and monitored the medications according to 
standard practice.  Likewise, there is no medical opinion of 
record on this matter, and such is required.  

The veteran's representative in October 2005 argued that the 
veteran's hearing loss has increased in severity.  The last 
VA examination was in June 2003.  This report is in graphic, 
rather than numerical form.  See Kelly v. Brown, 7 Vet. App. 
471 (1995) (holding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).  
Since it has been alleged that the hearing loss has increased 
in severity since then, a VA examination is required.  Since 
the case is being remanded, updated treatment records should 
be requested.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Obtain any additional records of 
treatment the veteran has received from 
the Mountain Home VA Medical Center for 
congestive heart failure with atrial 
fibrillation; adrenal insufficiency; and 
bilateral hearing loss, dated since 
September 2004.  

2.  Schedule the veteran for a VA 
cardiovascular examination.  All 
pertinent tests and studies should be 
conducted, and the results should be 
reported in detail.  The claims folder 
should be made available to the examiner.  
The examiner must review the claims 
folder, and state that this was 
accomplished in the examination report.  

The examiner is asked to comment on the 
following questions:

(a) Does the veteran have congestive 
heart failure with atrial fibrillation 
due to VA care or treatment?

(b) If so, is the congestive heart 
failure with atrial fibrillation due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of VA in 
furnishing the medical treatment?  Did VA 
fail to exercise the degree of care that 
would be expected of a reasonable health-
care provider?

(c) If fault on VA's part is not shown, 
is the congestive heart failure with 
atrial fibrillation an event that was not 
reasonably foreseeable?

For all opinions requested above, it 
would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Schedule the veteran for a VA 
examination for adrenal insufficiency.  
All pertinent tests and studies should 
be conducted, and the results should be 
reported in detail.  The claims folder 
should be made available to the 
examiner.  The examiner must review the 
claims folder, and state that this was 
accomplished in the examination report.

The examiner is asked to comment on the 
following questions:

(a) Does the veteran have adrenal 
insufficiency due to VA care or 
treatment, including prescribing steroids 
for asthma and chronic obstructive 
pulmonary disease?

(b) If so, is the adrenal insufficiency 
due to carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
VA in furnishing the medical treatment?  
Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health-care provider?

(c)  Did VA furnish the care without the 
veteran's informed consent?  

(d) If fault on VA's part is not shown, 
is the adrenal insufficiency an event 
that was not reasonably foreseeable?

For all opinions requested above, it 
would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Schedule the veteran for a VA 
audiology examination.  The claims file 
must be made available to the 
audiologist, and the audiologist should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
testing to determine the current severity 
of the veteran's hearing loss should 
include the use of controlled speech 
discrimination (Maryland CNC) and a 
puretone audiometry test.  The 
examination must be conducted without the 
use of hearing aids. 

The audiologist should also be asked to 
provide numeric interpretation of the VA 
audiogram conducted on June 26, 2003.  
The audiologist should set forth numeric 
values for the pure tone thresholds at 
1000, 2000, 3000, and 4000 Hertz; and 
then provide the average pure tone 
threshold for these four frequencies.

The audiologist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Thereafter, readjudicate the 
veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



